Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application
This Non-Final Office Action is in response to the Application Serial 15/873,360 filed June 18,  2021.  Claims 1-23 are pending in this application and have been rejected below. Claims 8-23 are withdrawn.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
 

Response to Amendment
Claims 1-23 are pending in this application. Claims 1 - 7 are amended.  Claims 8-23 remain withdrawn.

The amendments to the Claims 1-7 overcome the pending objection of claims 1-7.  The objection of the claims 1-7 are moot.  The objection for claims 1-7 is withdrawn.
 
The amendments to the claims 1-7 overcome the pending 35 U.S.C. 112 (a) rejection. The 35 U.S.C. 112 (a) rejection for the claims 1-7 are moot. The 35 U.S.C. 112 (a) rejection for claims 1-7 is withdrawn. 

The amendments to the claims 1-7 overcome the pending 35 U.S.C. 112 (b) rejection. The 35 U.S.C. 112 (b) rejection for the claims 1-7 are moot. The 35 U.S.C. 112 (b) rejection for claims 1-7 is withdrawn. 

The 35 U.S.C. 101 rejections of claims 1-7 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 35 U.S.C. 101 rejection, see below.

The amended claims 1-7 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1 -7 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on June 18, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 12 - 19, Applicant submits, “…Regarding the assertion in the Office Action that asserts that the claims are directed to "a certain method of organizing human activity," Applicant notes that "[t]he term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a "certain method of organizing human activity"). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic 

Examiner respectfully disagrees. The claim 1 recites in particular,  “… A method for predicting and planning of staffing needs for services comprising: receiving, … ,, … , an optimization computing model that minimizes related costs of: data for staffing hiring at each time period, data for assignment of staff members to different opportunities in each location, and data for late delivery due to lack of staff and skill, at particular times, and outputting, by the optimization computing model  an optimal threshold for data representing a win score for deals predicted to be won using the data from the opportunity pipeline data … ; predicting, … , by outputting data representing opportunities to be won using …. comprising: training a win prediction … [[for]]with data representing current opportunities in the opportunity pipeline; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 filtering deals with the data representing win scores less than the threshold for the data representing the [[of ]]win score for deals to be considered as predicted to be won; prediction processing, by a deal progress monitoring computing model, for outputting [[for]] data representing each remaining deal [[to]]and prediction data representing a future event and related timeline; and simulating progress of each deal by updating data representing each deal with data representing a predicted event until an end of… ...” in claim 1.  
 

The claims also recite an optimization computing model, a win prediction  and  a computing simulation window which is directed to the abstract grouping of a mathematical concept. 

Further, the claims recite a deal progress monitoring computing model … to predict a future event, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to, a certain method of organizing human activity,  a mathematical concept,  and  mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.



 On pages 17-19, Applicant submits, “… If the claim integrates the judicial exception into a practical application based upon evaluation of these considerations, the additional limitations impose a meaningful limit on the judicial exception, and the claim is eligible at Step 2A.  Based at least upon the assertions above, the claims do not recite a mathematical concept. Further, the claims do not recite any method of organizing human activity and are not performed in the mind. Therefore, the claim does not recite an abstract idea or any other judicial exception. … the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. (Id.). Moreover, "if the Amdt. dated May 2x, 2021Reply to Final Office Action of March 31. 2021specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the Page 18 of 29 
Patent Application No. 15/373.360 Docket No. ARC920160122US1

Examiner respectfully disagrees. Examiner submits, utilizing “an optimization computing model”, “the machine computing learning-processing model” and  “machine learning model”  is nothing more than adding the words “apply it (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and thus, the limitations are not indicative of an inventive concept (aka “significantly more”) – See MPEP 2106.05 (f)


With respect to the recited claims 1-7, to determine whether the claims pertain to an improvement to conventional functioning of a computer, or conventional technology or technological processes, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. 


Response to Claim Rejection -35.U.S.C 103
On pages 20-29, Applicant submits, “… The rejection of claims 1 and 3-7 under 35 U.S.C. §103 as allegedly being unpatentable over Celhar in view of Farooq, Head and Grady Smith is respectfully traversed because for at least the following reasons, Page 19 of 29 Reply to Final Office Action of March 31. 2021Smith, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Amended independent claim 1 comprises, in part, " … generating, by the processor device, an optimization computing model that minimizes related costs of: data for staffing hiring at each time period, data for assignment of staff members to different opportunities in each location, and data for late delivery due to lack of staff and skill, at particular times, and outputting, by the optimization computing model  an optimal threshold for data representing a win score for deals predicted to be won using the data from the opportunity pipeline data store; predicting, by the processor device, by outputting data representing opportunities to be won using machine computing learning-processing comprising: training a win prediction machine learning model [[for]]with data representing current opportunities in the opportunity pipeline; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 filtering deals with the data representing win scores less than the threshold for the data representing the [[of ]]win score for deals to be considered as predicted to be won; prediction processing, by a deal progress monitoring computing model, for outputting [[for]] data representing each remaining deal [[to]]and prediction data representing a future event and related timeline; and simulating progress of each deal by updating data representing each deal with data representing a predicted event until an end of a computing simulation time window….”
Patent Application No. 15/373.360 Docket No. ARC920160122US1
Amd. dated May 2x, 2021Celhar teaches a system related to government procurement activities where the system "generates scores that represent various aspects of the available opportunity, e.g., contract or grant. Each of the scores can be generated based on current data for a specific Application No. 15/373.360 Docket No. ARC920160122US1dated May 2x, 2021to Final Office Action of March 31. 2021opportunity and the historical data for similar opportunities and/or the organizations involved in the similar opportunities" (Celhar, par. 0014). Celhar is silent regarding predictions and prediction models. Moreover, Celhar is silent regarding of the limitations … as per amended claim 1. 
20 of 29 


Farooq teaches "model optimization engine resident in the computer is processed based on the defined business model, the input business strategy, business goal Page 21 of 29 benchmark value based on the output benchmark value, to update the defined business model, and to process the model optimization engine based on the updated benchmark value and model, until updating the benchmark value involves changing the benchmark value by less than a predetermined benchmark value error threshold. The enterprise is subsequently operated in accordance with the updated business model" (Farooq, col. 2, lines 32-43). Farooq, however, is silent regarding the limitations of  … as per amended claim l. Page 22 of 29 
Application No. 15/373.360 Docket No. ARC920160122US1dated May 2x, 2021to Final Office Action of March 31. 2021

Head teaches "a method of increasing win probability of a vendor competing in a complex contract competition. A request is received from a buying organization. The subject vendor calculates a value position of the buying organization, and frames a response to the request based on the calculated value position. The value position is determined by any changes in wealth of the buying-organization. The framed response is then submitted to the buying organization" (Head, Abstract). Head, however, is silent regarding all the limitations … as per amended claim 1. Page 23 of 29 
Application No. 15/373.360 Docket No. ARC920160122US1dated May 2x, 2021to Final Office Action of March 31. 2021
Grady Smith teaches "[a]spects of the inventive systems and methods relate to how various forms of interaction analysis may be used to assist in making business decisions. By tracking the interaction history and creating an interaction profile for each person, and then using other information that is available ( e.g., sales, productivity, performance, classifications), the results can be used to more effectively and productively manage an individual" (Grady Smith, par. 0296). Grady Smith, however, is silent regarding all the limitations … as per amended claim 1. 
Page 24 of 29 Application No. 15/373.360 Docket No. ARC920160122US1
dated May 2x, 2021to Final Office Action of March 31. 2021Therefore, even if the teachings of Celhar are combined with those of Farooq, Head and Grady Smith, the result would still fail to teach or suggest the limitations of amended claim 1, as listed above. 


On pages 20-29, Applicant traverses, “… Additionally, amended claim 3 comprises, in part, " … the win prediction machine learning model is trained with metadata for deals from the data representing current opportunities in the opportunity pipeline; and data representing deals that end up with data representing a predicted future event as won are treated as data representing deals predicted to be won…" (emphasis added). Celhar in view of Farooq, Head and Grady-Smith however, is silent regarding these limitations. 


On pages 20-29, Applicant traverses, “… amended claim 5 comprises, in part,  " … receiving a number of data buckets for the number of thresholds for the data representing the win score for deals predicted to be won for the predicting processing; and constructing, for any data bucket, data representing pseudo-won deals from data representing a number of deals equal to a particular number of that data bucket and that did not make it through processing for any numbered data buckets". Celhar in view of Farooq, Head and Grady Smith, however, is silent regarding these limitations. Since the combination of Celhar, Farooq, Head and Grady Smith does not teach, disclose or suggest all the limitations of Applicant's amended independent claim 1, as listed above, Applicant's independent claim 1 is not obvious over Celhar in view of Farooq, Head and Grady Smith since a prima-facie case of obviousness has not been met Reply to Final Office Action of March 31. 2021under MPEP §2143. Additionally, the claims that depend on amended claim 1, namely claims 3-7, are also patentable over Celhar in view of Farooq, Head and Grady Smith for at least the same reasons. Accordingly, withdrawal of the rejections of claims 1, 3-7 is respectfully requested. 


Amdt. dated May 2x, 2021On pages 20-29, Applicant traverses,  the rejection of claim 2 under 35 U.S.C. §103 as allegedly being unpatentable over Celhar in view of Farooq, Head, Grady Smith and Vogel is respectfully traversed because for at least the following reasons, Celhar, Farooq, Head, Grady Smith and Vogel, whether considered separately or in combination do not teach, disclose or suggest all of the claimed limitations as amended. Claim 2 directly depends on amended claim 1. Similarly as asserted above, the combination of Celhar, Farooq, Head and Grady Smith is silent regarding Applicant's amended claim 1, as listed above. Vogel teaches that "the identification of future needs and excesses may be performed across different dimensions (i.e., according to different category parameters). For example, a staffing manager might choose to analyze whether a selected group of skills are predicted to have excess supply or open demand at a particular point in the future. A staffing manager might also choose to analyze whether Page 26 of 29Patent Application No. 15/373.360 Docket No. ARC920160122US1Accordingly, withdrawal of the rejections of claim 2 is respectfully requested. 

Examiner respectfully disagrees. The amended claims necessitate grounds for a new rejection. The claims 1-7 are rejected under 35 U.S.C. 103, see below.



Claim Rejections -35 USC § 101 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

The claim 1 recites in particular,  “… A method for predicting and planning of staffing needs for services comprising: receiving, …, data from an opportunity pipeline …, the data comprising current and historical project information, offerings information included in each opportunity and current and historical staffing information; generating, …, an optimization computing model that minimizes related costs of: data for staffing hiring at each time period, data for assignment of staff members to different opportunities in each location, and data for late delivery due to lack of staff and skill, at particular times, and outputting, by the optimization computing model an optimal threshold for data representing a win score for deals predicted to be won using the data from the opportunity pipeline …; predicting, …, by outputting data representing opportunities to be won using … comprising: …  data representing current opportunities in the opportunity pipeline; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 filtering deals with the data representing win scores less than the threshold for the data representing the [[of ]] win score for deals to be considered as predicted to be won; prediction processing, by a deal progress monitoring computing model, for outputting [[for]] data representing each remaining deal [[to]]and prediction data representing a future event and related timeline; and simulating progress of each deal by updating data representing each deal with data representing a predicted event until an end of a computing simulation time window...” in claim 1. The claim 1 recites an abstract idea, and thus, claim 1 is “directed to” a judicial exception under Step 2A.
 
Each of these limitations recite staffing/ hiring for a project/opportunity based on opportunities/deals predicted to be won, and thus, are directed to commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to a certain method of organizing human activity.   

The claims also recite an optimization model, and a deal prediction model using modeling to predict and forecast deals/wins which is directed to the abstract grouping of a mathematical concept. 

Further, the claims recite a deal progress monitoring model … to predict a future event that results in a decrease on costs, and therefore, the claims are disclose concepts performed in the human mind (including observation, evaluations, judgement, and opinion) and thus, the claims are directed to the abstract grouping of a mental process.

Accordingly, the claims are directed to, a certain method of organizing human activity, a mathematical concept, and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. There are no additional elements recited in the claims 1-7, and thus, the claims are not sufficient to integrate an abstract idea into a practical application. 

In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ by a processor device,  an opportunity pipeline data store, an optimization computing model, machine computing learning-processing, a win training prediction machine learning model, a deal progress monitoring computing model”,  in claim 1; “an opportunity pipeline data store”, in claim 2;  and “the win prediction machine learning model”, in claim 3; “the optimization computing model,” in claim 4; no additional elements, in claim 5;  “the win prediction machine learning model”, in claim 6;  “by computing processing”, in claim 7.  

The limitations recite adding insignificant extra-solution activity to judicial exception – See MPEP 2106.05 (g).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.  The limitation are not indicative of integration into a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; - See MPEP 2106.05 (f).

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   

In addition, as noted above, with respect to the receiving, generating, outputting,  these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception and is not significantly more.  - See MPEP 2106.05(g).  

With respect to the recited claims 1-7, to determine whether the claims pertain to an improvement to conventional functioning of a computer, or conventional technology or technological processes, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter , the claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) and Rini (US 2018/ 0,268,341 A1).


Regarding Claim 1, (Currently Amended)

Grady Smith teaches:
A method for predicting and planning of staffing needs for services comprising: receiving, by a processor device, data from an opportunity pipeline data store, the data comprising current and historical project information, offerings information included in each opportunity and current and historical staffing information; 
Grady-Smith [0106] teaches an integrated business server 114 (processor) comprising an ERP module 118 (data store) and CRM module 120 (data store).   Grady-Smith [0107] teaches the integrated business server 114 may further provide business functionalities including a partner and vendor management 

Grady-Smith [0217] teaches succession planning, when an employee vacates a position (a vacant position is an opportunity) and Grady-Smith [0229] teaches reducing churn risk, measure of how likely it is for a particular employee to leave the organization (a vacant position is an opportunity), and improving hiring /retention practices . ; Grady-Smith [0232] teaches there are multiple factors that can be analyzed in an effort to predict the likelihood of churn. One can look for common factors, characterizing resignations – that may include patterns in vacations/PTO, relevant salary data, performance ratings (historic information) for an individual employee or a group of employees (staffing information). Grady Smith teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future., Grady-Smith [0217], [0229], [0232]-[0234], [Figure 1]

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring (offering process) process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.

 
generating, by the processor device, an optimization computing model that minimizes related costs of: data for staffing hiring at each time period, … at particular times, 

Grady Smith [0234], [0289] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0292] teaches reduce/prevent the churn of high performing/ valuable employees would benefit the company by not only retaining those employees, but also reducing the costs and effort required for recruiting and training a new employee. ; Grady 

Grady [0241] teaches predictions can be tested overtime.

and outputting, by the optimization computing model an optimal threshold for data representing … using the data from the opportunity pipeline data store; 

Grady Smith [0293] teaches the invention may be used to assist in optimizing the hiring process of a company/organization.

Grady-Smith teaches hiring. Hiring is an opportunity.


predicting, by the processor device, by outputting data representing opportunities to be won using machine computing learning-processing comprising: training a win prediction machine learning model [[for]]with data representing current opportunities in the opportunity pipeline; Page 2 of 29Patent Application No. 15/873,60Docket No. ARC920160122UISi AmrdL dated May 28, 2021 Reply to Final Office Action of March 31. 2021 

Grady-Smith [0234], [0281] teaches using a machine learning algorithm to look at past churn and to predict the churn risk for the future.;  Grady Smith [0234], [0281]; Grady-Smith [0289] –[0293] teaches using a machine learning algorithm, to predict a potential employee churner,  and using information , an organization could preemptively make efforts to retain certain employees, … but also reducing the costs.

Grady-Smith teaches retaining an employee. Retaining an employee is a win prediction for the current opportunities.



filtering deals with the data representing … less than the threshold for the data representing the [[of … for deals to be… ; 


Grady-Smith [0307] teaches an embodiment of the invention may use "near real-time" metrics in order to trigger an alert that a specific employee might become a churner. For example, one important parameter could be the "number of times the person logs in to their Linkedin web site account". From historical data, the model might observe that employees with a higher number of Linkedin logins per month are more likely to leave the company.

Grady-Smith [0273] teaches mapping process flows, information distribution, or decision processes using appropriate filter(s).


prediction processing, by … computing model, for outputting [[for]] data representing each remaining deal [[to]]and prediction data representing a future event and related timeline; 

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [0307] teaches …  a specific employee might become a churner. For example, … from historical data, the model might observe that employees with a higher number of Linkedin logins per month are more likely to leave the company (prediction of a future event).





and … of each deal by updating data representing each deal with data representing a predicted event… .

Grady-Smith [0105],  [Figure 1 item 0108] – teaches displaying output to an end user.; Grady-Smith [0096] teaches data analysis methods or techniques may include one or more statistical analysis, machine learning, pattern matching, application of criteria or rules, filtering, etc. The outputs of the data or modeling may be used to construct or represent … relationships, … for decision processes, … correlations.; Grady-Smith [094] teaches by applying a form of machine learning it may be possible to construct predictive models that are capable of identifying an employee that has become less engaged, and Grady-Smith [0232] –[0234] teaches such factors are suggestive of a greater likelihood of churn (a predicted event.) A machine learning algorithm can be trained by  looking at past churn behavior to “predict” churn., Grady-Smith [094], [096], [0105], [0232] –[0234].


	Although highly suggested, Grady-Smith does not teach:
“… data for assignment of staff members to different opportunities in each location, and data for late delivery due to lack of staff and skill, … a win score for deals predicted to be won … win scores … considered as predicted to be won … a deal progress monitoring … simulating progress … until an end of a computing simulation time window

Head teaches:
“… data for assignment of staff members to different opportunities in each location, and data for late delivery due to lack of staff and skill, … a win score for deals predicted to be won … win scores … considered as predicted to be won … a deal progress monitoring … simulating progress …”

Head [abstract] teaches increasing win probability of a vendor in a complex contract competition (opportunity pipeline). ; Head [Figure 2] illustrates a diagram showing the relationship between the timing of an event occurring compared to the impact of that event on value position (simulation, prediction).

Head [078] teaches the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying organization competitors an… the vendor may then accurately predict the award outcome for the contract at S250… the vendor substantially increase its chances of winning the contract by acting in conformity with the desired value position of the buying organization during the evaluation state., Head [078]- [079]

Head [0084] teaches outsourcing to smaller customers in remote locations. Head [097] teaches a positive or negative value position based on missing delivery requirements .

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011].

Rini teaches 
“…a deal progress monitoring … simulating progress … until an end of a computing simulation time window…”



Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011]. Rini teaches selling intelligence and sales performance with dashboards and reporting tools. It would have been obvious to combine predicting the win of the contract based using decision weights such as customer location, and delivery requirements, as taught by Smith-Grady and Head, with simulating competition of selling, as taught by Rini, to ensure the sales team is made up of salespeople who are likely to succeed., Rini [005]. 



Regarding Claim 3, (Currently Amended)

The method of claim 1, wherein: the win prediction machine learning model is trained with metadata for deals from the data representing current opportunities in the opportunity pipeline [[, and data representing deals that end up with data representing a predicted future event …are treated as data representing deals predicted… .

Grady-Smith [0306] teaches use of real-time business data or metrics may enable a dynamic visualization or representation that indicates what business issues trigger (threshold) communications, and hence may provide a way to "learn" (e.g., based on machine learning to determine which factors are strongly correlated with a certain type of interaction) what business data combinations may indicate a possible problem before that problem becomes noticed and acted upon., Grady-Smith  [0305] - [0306]

Grady-Smith [093] one or more data sources (such as the employee interaction related data or information listed previously) may be accessed in order to identify data or information related to the categories or topics of interest to a user. The desired data or information may be identified on the basis of one or more of keywords, tags, rules, or other suitable method or process., Grady-Smith [093],[098], [0150],[0182].

(Grady-Smith teaches outputs of the data analysis of modeling  based on data), therefore, Grady-Smith teaches metadata which is a set of data that describes and gives information about other data.)

	Although highly suggested, Grady-Smith does not explicitly teach:
“.. as won … to be won…”

 Head [005];  Head [078] –[079], [Figure 4], same as above.
Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches applying decision weights to predict the award outcome of a contract. It would have been obvious prior to the effective filing date to combine  using machine learning techniques to predict churn with predicting the win of the contract based using decision weights such as customer location, and delivery requirements, so that conflicts with the value position of the buying-organization may be identified and controlled, Head [011].




Regarding Claim 4, (Currently Amended)

Grady-Smith teaches
The method of claim 3, wherein the optimization computing model optimizes data representing a tradeoff between data representing….

Grady Smith [0234],[0241], [0289] –[0293], same as above

Although highly suggested, Grady-Smith does not explicitly teach
“penalties paid to customers for late deliveries and any unnecessary hiring and staffing costs”

Head teaches:
“….penalties paid to customers for late deliveries  and any unnecessary hiring and staffing costs …”

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];




Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches probabilities of late deliveries.  It would have been obvious, before the date of filing to combine, planning of staff, as taught by Grady-Smith, with penalty and late delivery considerations, as taught by Head to increases their probability of being chosen for award, Head [088].



Claim 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) and Rini (US 2018/ 0,268,341 A1)  and in further view of  Celhar (US 2015/0134,407 A1). 

Regarding Claim 5, (Currently Amended)

The method of claim 4, further comprising: 

Grady Smith [0234],[0241], [0289] –[0293], same as above

Head teaches:
“…. the win score for deals to be won for the prediction processing; … pseudo-won deals from a number of deals equal …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of 
 

Although highly suggested, Head does not explicitly teach:
receiving a number of data buckets for the number of threshold for the data representing … and constructing, for any data bucket, -data representing …  to a particular number of that data bucket and that did not make it through processing for any lower numbered data buckets


Celhar teaches the system may generate a score for a customer and/or fulfilling organization after one or more opportunities have been awarded. In other embodiments, a score is generated after a threshold number of opportunities are awarded such that the aggregate data (data buckets) can be analyzed for a mean score, Celhar [042].

Celhar teaches until a customer awards sufficient opportunities to generate its own score, the customer score 416 for a new customer may be initially set to be a mean industry score for the industry associated with the customer and the complexity of the procurement opportunity being offered. These and other attributes for calculating the customer score are further discussed at block 320 . –See Celhar [042].  At block 320, both the complexity score 520 for the procurement opportunity and the organization score 416 for the customer are maintained in the respective profiles. The organization score 416 is maintained 


Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  Celhar teaches analyzing government procurement activities based on scores calculated for a customer.   It would have been obvious, before the date of filing, to combine, predicting wins using decision analyses, as taught by Head, with analyzing procurement activities, at taught by Celhar, to improve the likelihood of a bid being accepted, Celhar [079].   



Regarding Claim 6, (Currently Amended)

The method of claim 5, … is output … machine learning model
[0234],[0241], [0289] –[0293 ], [same as above]

wherein the data representing pseudo-won deals is constructed as having an equal to a probability that at least one of the deals used in constructing it is output as based on a score output from the win prediction … 

Head teaches the vendor that can predict the buying organization's value position, and thus the framing of the initial choice set, is able to predict and control the evaluation phase with a relatively high degree of certainty. For example, implementation of the disclosed method may increase win probability for a vendor competing in a large, complex contract competition up to 50% or more. Typically, the win probability for most vendors is less than 40%, or even less than 20%. Given the cost of complex contract competition for a competing 

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].; Head teaches the decision weights is the determination of whether each vendor/competitor having a value position that is aligned with the value position the buying organization. Therefore, the vendor can accurately predict how the decision weights will be applied to the final choice set by applying the value position of the buying –organization and to itself, to the decision weights S240., Head [0077].

Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   



Regarding Claim 7, (Currently Amended)

The method of claim 6, wherein  the probability … by computer processing … representing chances of winning each deal

Grady –Smith [0234],[0241], [0289] –[0293] ,[same as above]

	Although highly suggested, Grady-Smith does not teach:
 “.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches:
“.. that at least one of the deals in a list for each data bucket is determined … based on independence between data …”

Head teaches the vendor can accurately predict how the decision weights (buckets) will be applied to the final choice set by applying the value position of the buying-organization, competitors and itself, to the decision weights at S240. The vendor may then accurately predict the award outcome for the contract at S250. See Head [250].;

Head teaches a positive or negative value position, wherein Vendor choices are framed in light of overall loss. Vendor A provides no guarantee of delivery requirements for smaller clients. Vendor B guarantees 85% probability of not missing any delivery requirement and a 15% probability of not meeting delivery requirements. – See Head [092] - [094].

Head teaches the vendors predict the value position of the buying organization. The responses are positioned based on the value position of the buying organization, which thereby increases their probability of being chosen for award, see Head [0088];


Celhar further teaches:
“ .. a list for each bucket …”  




Grady-Smith teaches evaluating predicting and planning of staffing based on a predicted churn. Head teaches the decision making to pursue a complex contract is based on their perceived probability of winning.  It would have been obvious, before the date of filing, to combine, predicting staffing using machine learning, at taught by Grady-Smith, with predicting wins using decision analyses, as taught by Head to increases their probability of being chosen for award, Head [088].   
Celhar teaches analyzing government procurement activities based on scores calculated for a customer.  It would have been obvious, before the date of filing, to combine, predicting staff planning, using probability and decision weights, as taught by Grady-Smith and Head, with analyzing procurement activities, at taught by Celhar, predicting wins using decision analyses, to improve the likelihood of a bid being accepted, Celhar [079] .   



Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Grady –Smith (US 2017/0,236,081 A1) and Head (US 2004/0,254,850 A1) and Rini (US 2018/ 0,268,341 A1)  and in further view of  Vogel (US 2004/0162,753 A1).


Regarding Claim 2.


The method of claim 1, wherein the opportunity pipeline data store further comprises: … , hiring cost information, and assignment cost of staff to opportunity information 

Grady-Smith [0217], [0229], [0232]-[0234], [0293][Figure 1], [Same as above]

Vogel teaches:
“… resource locations,  work load capacity information, budget information, penalty information, hiring timeline information … , hiring cost information, and assignment cost of staff to opportunity information …”

Vogel teaches the workforces manager takes steps to address current state issues, either before or in connection with planning future (opportunity pipeline) workforce deployment strategies.  A staffing manager might choose to analyze the current workforces (current and historic) attributes (e.g., location, skills, billrate) to analyze whether the current workforce allocation can be optimized.-Vogel [040], [043]. (Budget and capacity) and level of billing. , Vogel [056].; Vogel teaches roster disposition reports. May be useful in rationalizing the current workforce, reduce the away team, reduce or fire contractors, fill open staffing areas, achieve a maximum skill deployments, or identify area where global competitive resourcing may be beneficial, Vogel [083].
	
Grady-Smith teaches conventional analytical methods for evaluating employee-specific data in order to make operational decisions are typically based on a statistical analysis of events related to the employee. Vogel teaches workforce deployment strategies including staffing and billrates.  It would have been obvious, before the date of filing, to combine, analyzing operation decisions Grady-Smith, with workforce deployment strategies, as taught by Vogel to optimize the resource allocation.   

Claims 8-23 are withdrawn.



Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Cao (US 2008/0167930) discloses using advanced probabilistic techniques to optimize, addressing tradeoffs among capacity levels, costs, revenues, profits, engagement loss and other business risks and concerns. The optimization techniques are used to determine the optimal usage of resources,  to estimate optimal staffing levels, maximize expected revenue or profit rate or to minimize expected cost. The constraints reflect parameters, such as arrival rates of projects, project risks and available skill capacities (lack of staff)., Cao [024]-[025], [0105]. Farooq (US 10, 095, 990 B2) teaches augmenting resource capacity using optimization modules.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623